                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                           BEAUMONT DIVISION


BARTHOLOMEW GRANGER,                                      §

v.                                                        §             CIVIL ACTION NO. 1:17cv291

DIRECTOR, TDCJ-CID,                                       §

                                                    ORDER

         Before the Court is Petitioner’s opposed motion for leave to file an over-length reply in

support of the second amended petition for writ of habeas corpus. (Dkt. #58). The Director has

filed a response in opposition. (Dkt. #60). Petitioner filed a reply. (Dkt. #61).

         Petitioner moves for leave to file an over-length reply that is 103 pages in length. Local

Rule CV-3 states that replies and sur-replies shall not exceed thirty pages in length. Petitioner’s

proposed reply is 73 pages beyond the stated page limits contained in Local Rule CV-3. Petitioner

asserts that he needs 103 pages in order to reply to the Director’s response. The Court notes that

Rule CV-3 does not reference proportionality as a basis for requesting excess pages. 1

         Petitioner argues that his reply is “the first opportunity [he has] to address those defenses

and navigate through” the procedural requirements of the Antiterrorism and Effective Death

Penalty Act (AEDPA). (Dkt. #58, p. 2). His argument is essentially that he doesn’t have to



1
  Petitioner complains that his second amended petition is not as long as the Director’s response brief; and thus, the
page disparity is unfair to Petitioner. (Dkt. #45). Petitioner requested leave to file a second amended petition 65
pages over the 100-page limit contained in Local Rule CV-3. (Dkt. #43). Petitioner’s motion was granted. (Dkt.
#45). The Director filed a motion for leave for excess pages over the 100-page limit contained in Local Rule CV-3.
(Dkt. #52). Petitioner did not file a response in opposition to Director’s motion. As the Director’s motion was
unopposed, the motion was granted. (Dkt. #55). See Local Rule CV-7(d). The Court fails to perceive Petitioner’s
complaint as Petitioner was granted the relief that he requested.
                                                           1
address procedural default or exhaustion in his petition because he cannot be expected to know or

anticipate what procedural defenses the Director will assert. (See Dkt. #59, p. 6).

       This case was stayed at Petitioner’s request (Dkt. # 34) so that Petitioner could return to

state court to exhaust at least twelve unexhausted claims. Considering that the Texas Court of

Criminal Appeals dismissed Petitioner’s state application as an abuse of the writ (Dkt. #38) before

he filed his Second Amended Petition (Dkt. #44), Petitioner cannot reasonably say that he did not

know that procedural default or exhaustion would be an issue in the briefing. There is also the

potential danger of new arguments or evidence being raised in a reply brief that could be deemed

waived because of the failure to present them in an opening brief. See United States v. Cervantes,

132 F.3d 1106, 1111 (5th Cir. 1998) (holding that a district court does not abuse its discretion in

refusing to consider new issues raised in a § 2255 reply brief after the government filed its

response).

       Petitioner must show that his petition is meritorious, including showing that his exhausted

claims were unreasonably adjudicated in state court, or that cause and prejudice exists to overcome

the default of unexhausted claims. See Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“The

petitioner carries the burden of proof with respect to claims under § 2254(d)); Coleman v.

Thompson, 501 U.S. 722, 748 (1991) (“[A] state procedural default of any federal claim will bar

federal habeas unless the petitioner demonstrates cause and actual prejudice.” (emphasis added));

see also Kunkle v. Dretke, 352 F.3d 980, 990 (5th Cir. 2003) (“[T]he petitioner has the primary

responsibility to exhaust his claims.”).

       Petitioner’s request for additional pages beyond the 30-pages permitted by Local Rule CV-

3 for a reply is reasonable; however, 103-pages is excessive. It is accordingly


                                                2
           ORDERED that Petitioner’s opposed motion for leave to file an over-length reply (Dkt

    #58) is GRANTED in part and DENIED in part. It is

.          ORDERED that Petitioner is GRANTED leave to file a reply that does not exceed 60-

    pages in length, excluding attachments, table of contents, table of authorities, and certificates of

    service and conference. It is further

           ORDERED that Petitioner’s proposed reply (Dkt. #59) in support of his Second Amended

    Petition is STRICKEN from the record. It is finally

           ORDERED that Petitioner shall have 45-days from the date of this Order to file his reply

    in support of his Second Amended Petition.



               SIGNED this the 13th day of April, 2021.




                                                  ____________________________________
                                                  KEITH F. GIBLIN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                     3
